Lumpkin, P. J.
This case turns upon the ruling announced in the headnote. Section 4072 of the Civil Code provides that, “ WLen a justice of the peace is disqualified from presiding, and there is no other justice of the peace in his district who is qualified, any justice of the peace of the county is qualified to issue all process and to preside in his district.” By the clearest implication, one magistrate-in a given militia district may preside in the court of the other magistrate thereof, if the latter is for any reason disqualified. This section is silent as to whether one magistrate can lawfully preside in the court of the other magistrate of- the district when he is not disqualified; and, so far as we have been able to discover, there is no statutory provision bearing upon this precise question. Without undertaking now to decide it, and conceding for the sake of-the argument that one magistrate can not sit for another in the same district when he is not disqualified, we shall confine our discussion to the inquiry: what view should be taken of a case in which it. is shown that a magistrate in a particular district rendered a judgment in the court of the other magistrate thereof, and nothing as to disqualification appears ? In such a case it should, we think, be taken for granted that the magistrate rendering the judgment had authority to do so. There is a presumption of law that all officials do their duty; and unless in a given instance- this presumption be *635in some way rebutted, it will prevail. It being certain that a magistrate may sit for a brother magistrate in the same district when the latter is disqualified, the mere fact that the former does preside in a particular case does not and can not, of itself alone, furnish any ground for the conclusion that, in so presiding, he unlawfully sat in a court over which he had no authority to preside. Accordingly, a judgment rendered by him in a case pending in the court of his fellow-magistrate is not, under such circumstances as those indicated above, to be regarded as void upon its face.

Judgment reversed.


All the Justices concurring.